NOT DESIGNATED FOR PUBLICATION

                                    STATE OF LOUISIANA


                                     COURT OF APPEAL


                                       FIRST CIRCUIT




                                    NUMBER 2021 KA 1548



                                    STATE OF LOUISIANA


                                          VERSUS


                                    TIMOTHY FALGOUT


                                                    Judgment Rendered:      JUN 0 6 2022


                                      Appealed from the
                              Seventeenth Judicial District Court
                              In and for the Parish of Lafourche
                                      State of Louisiana
                                    Docket Number 581480
                         Honorable Steven M. Miller, Judge Presiding




     Kristine Russell                             Counsel for Appellee
     District Attorney                            State of Louisiana
     Joseph S. Soignet
     Jason Chatagnier
     Assistant District Attorneys
     Thibodaux, Louisiana

     Bertha M. Hillman                            Counsel for Defendant/ Appellant
     Covington, Louisiana                         Timothy Falgout




                 BEFORE: GUIDRY, HOLDRIDGE, AND CHUTZ, JJ.



CA
     kjrjr j             0W..'w        rscrns
 GUIDRY, J.


         The defendant, Timothy Falgout, was charged by grand jury indictment with

 first degree rape of a victim under the age of thirteen years, a violation of La. R.S.

 14: 42( A)(4).      He pled not guilty. A jury found the defendant guilty as charged.

 The trial court denied the defendant' s motion for post -verdict judgment of acquittal

 and motion for new trial.          The defendant was sentenced to life imprisonment at

hard labor without the benefit of probation, parole, or suspension               of sentence.        He


now appeals, assigning error to the denial of his motion for mistrial and motion for

new trial, both on the grounds of the admission of other crimes evidence.                    For the


following reasons, we affirm the conviction and sentence.

                                   STATEMENT OF FACTS


         In July of 2018, Deputy Nicole Doucet of the Lafourche Parish Sheriff's

Office ( LPSO)           was   assigned   to   investigate   a   complaint     of   sexual    abuse.




Specifically, the Louisiana Department of Children and Family Services notified
the LPSO that L.R. I (
                               the victim) reported she was being sexually abused by her
stepfather ( the defendant).        Deputy Doucet contacted and interviewed the victim' s

mother,    C. F.,    and scheduled interviews for the victim and her siblings at the

Children' s Advocacy Center ( CAC). 2

         L.R. was fourteen years old at the time of the CAC interview. During the

interview, she stated that her stepdad ( the defendant) "                                           her.
                                                          sexually abuses"


Specifically, she stated that when she was seven years old, the defendant began

touching her inappropriately on her legs          and "   down here" ( pointing to her vaginal

area),   which she further described as her "         private parts"    and the outside of her




1 The victim' s date of birth is April 6, 2004. The victim was fourteen years old when the LPSO
investigated the complaint and seventeen years old at the time of the trial. Herein, we will use
initials to identify or refer to the child victim and her immediate family members.     See La. R. S.
46: 1844( W).
2 C. F. began dating the defendant when the ages of her children were   seven, six ( the victim),   and
two years old.
                    C.F. and the defendant got married on March 23, 2013, just before the victim
turned nine years old.



                                                 2
vagina.
          She confirmed that at the time of the first incident, they were living in a
trailer with the defendant' s father and that she, her siblings, her mother, and the

defendant all slept in one room. She indicated that she and her brothers slept on


the floor, and stated that the incidents would occur during the middle of the night

while everyone was asleep.        She stated that the defendant would remove her

clothing during the incidents. She further stated that the defendant used his hands

to touch her, and noted that the incidents " got worse"    as she got older.




      L.R. stated that by the time she was around nine years old, after they moved

to a different residence, the defendant progressed to forcefully putting her hand " on

his thing," and moving her hand up and down. She stated that if she tried to pull

her hand away, the defendant would push it back and hold it in         place.    When she


was about ten years old, the defendant started pushing her head down and putting

 his thing" in her mouth. She stated that the defendant would keep pushing her

head down if she tried to raise it and would move " it" back and forth to make " it"

go in and out of her mouth.    The victim further detailed incidents of oral sex being

forcefully performed on her by the defendant that began when she was about
eleven years old.



      According to the victim,     at the age of eleven,       the defendant entered her

bedroom and began " putting his penis inside me." In describing the first incident

of intercourse, she noted that the defendant held her arms down, pulled her pants

down, and progressed from rubbing her to penetrating her.          She stated that as she


began crying and trying to move away, the defendant threatened to hurt her and

twisted her arias until it made a loud popping        noise.     Other similar incidents

followed, and the defendant threatened he would hurt her if she ever told anyone it
happened.
            The victim testified consistently at trial.   The defendant also testified at

trial and repeatedly denied committing any sexual         acts against L.R.    He testified




                                           3
 that L.R. lied about the claims of sexual abuse because she did not want to do her

 chores or continue living with him and her mother.

                              ASSIGNMENT OF ERROR


        In the sole assignment of error, the defendant notes that while the State

 agreed that portions of the victim' s recorded CAC interview would be redacted, the

 State inadvertently played the unredacted version         of the recorded statement, in



which the victim accused the defendant of physically abusing her and his other
 stepchildren.
                   The defendant claims the State' s evidence in this case consisted

primarily of accusations the victim made to third parties with no independent


evidence to support the accusations or to establish her credibility.       He further notes


that the history obtained from the victim was the basis for the opinions of the

expert witnesses.
                       He argues that the unredacted statements that the victim made

during the CAC interview were " highly prejudicial" because of the great danger

that the jury could have drawn the " highly prejudicial inference" that he had a

violent nature.



        The defendant contends that without this "        prejudicial"
                                                                         evidence, the jury

may have been equally divided and may have given more weight to facts that

established weaknesses in the State' s case.        In arguing that the jury may have
found reasonable doubt if not for the admission of bad character evidence,                the


defendant lists the following facts   presented at trial: ( 1)   other family members had

no knowledge of any abuse, even though all of the family members were all

sleeping in one bedroom when the abuse allegedly began; (             2) the victim had a


history of psychological problems including ADHD,                depression,   and   suicidal


ideation; ( 3)
                 the victim had stopped taking her medication;       and ( 4) C. F. believed


the victim had multiple personality disorder. Finally, the defendant contends the

evidence at issue had no independent relevancy besides simply showing a criminal
disposition.



                                            4
          In response, the State contends that the victim' s recorded comments did not

 directly refer to other crimes or child abuse, but instead referenced punishments

 and other acts the defendant engaged in as a stepfather. The State concedes that

the parties agreed that portions of the CAC interview would be redacted before

being played for the jury, but those portions inadvertently remained in the

               However,
recording.                    the State argues that the trial court properly denied the

defendant' s motion for mistrial and motion for a new trial, as the evidence at issue

was admissible to present a picture of the victim' s home life, in the victim' s words,

allowing the jury to place the alleged acts in context. The State notes that the rule

of narrative completeness allows the prosecution to place such evidence before the

jurors.    Further, the State disputes the defendant' s claim that the statements were

prejudicial.
               In that regard, the State notes that the proof of the charged offense and

the other acts came from the victim, such that the jury would. have had to find the
victim truthful in order to believe that the other             acts   occurred.    Thus, the State


concludes that the victim' s discussion of the other acts could not make it either

more or less probable that she was being honest about the instant offense.
       Under La. C. E.        art.   402,
                                            all relevant evidence is generally admissible.

However, under La. C. E. art. 403, otherwise relevant evidence " may be excluded if

its probative value is substantially outweighed by the danger of unfair prejudice,
confusion of the issues,        or misleading the jury, or by considerations of undue

delay, or waste of time."        Evidence is deemed relevant if such evidence has any
tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be
without the evidence. La. C. E. art. 401.


      Louisiana Code of Evidence article 404( B)(               1)    provides that evidence of


other crimes, acts or wrongs is generally not admissible. However, such evidence

may be      admissible   to    prove    motive,       opportunity,    intent,   preparation,   plan,




                                                  E
 knowledge,         identity,    absence     of mistake or accident.        La. C. E.   art.   404( B)( 1).


 Further, other crimes evidence is admissible " when it relates to conduct that


 constitutes an integral part of the act or transaction that is the subject of the present

 proceeding."          La. C. E. art. 404( B)( 1).        This exception,   formerly known as "         res



 gestae,"
               incorporates a rule of narrative completeness without which the State' s

 case would lose its narrative momentum and cohesiveness. Such evidence forms

 part of the res gestae when it is so related and intertwined with the charged offense

 that the State cannot accurately present its case without                    reference to it.         The


 evidence completes the story of the crime by providing context to the events.                         See


 State v. Taylor, 01- 1638, p.              10 ( La. 1/ 14/ 03), 838 So. 2d 729, 741, cert. denied,


 540 U.S. 1103, 124 S. Ct. 1036, 157 L.Ed.2d 886 ( 2004); State v. Swan, 18- 0320,


p. 27 ( La. App. 1st Cir. 12/ 17/ 18), 2018 WL 6599023, at * 15, writ denied, 19- 0151

 La. 5/ 20/ 19), 271 So. 3d 1270.


           Under certain circumstances, the admission of inadmissible other crimes


evidence can warrant the granting of a mistrial. See La. C. Cr.P. arts. 770, 771 &

775.      Louisiana Code of Criminal Procedure article 771 requires the trial judge to

admonish the jury to disregard a comment made within the hearing of the jury that
is irrelevant, or immaterial, and of such a nature that it might create prejudice to

the defendant or the State, when an admonishment is requested by the defendant or
the State.
                In such cases, on motion of the defendant, the court may grant a mistrial
if it is satisfied that an admonition is not sufficient to assure the defendant a fair
trial.    La. C. Cr.P. art. 771. 3




3 On motion of the defendant, a mistrial is mandated by Article 770 based on specified remarks
or comments made by the judge, district attorney, or court official within the hearing of the jury.
Article 771 applies to remarks or comments by the judge, the district attorney, or a court official
that are not within the scope of Article 770, or to remarks or comments made by any other
witness or person, regardless of whether the remark or comment is within the scope of Article
770.     See La. C. CrR art. 771 ( 1) & (    2).
                                              As the references at issue were not made by the judge,
district attorney, or a court official, a mistrial is not mandated in this case.

                                                      C
         A mistrial under the provisions of La. C. Cr.P. art. 771 is at the discretion of

 the trial court and should be granted only where the prejudicial remarks of a

 witness who is not a court official make it impossible for a defendant to obtain a

 fair trial.   State v. McIntosh, 18- 0768, p. 4 ( La. App. 1 st Cir. 2/ 28/ 19),          275 So. 3d


 1, 4- 5, writ denied, 19- 00734 ( La. 10/ 21/ 19), 280 So. 3d 1175. Further, a mistrial

 is a drastic remedy that should be granted only when a defendant suffers such

 substantial prejudice that he has been deprived of any reasonable expectation of a
 fair trial.    Thus,    a "
                               mere possibility of prejudice is not sufficient."               State v.


 Caminita, 16- 0121, p. 7 ( La. App.          1st Cir. 9/ 16/ 16), 203 So. 3d 1100, 1106, writ


 denied, 16- 2045 ( La. 9/ 6/ 17), 224 So. 3d 988. The trial court has sound discretion


 in determining whether a mistrial should be granted, and its denial of a motion for

 mistrial will not be disturbed on appeal without abuse of that discretion. McIntosh,

 18- 0768 at p.     4,    275 So. 3d at 5.         A reviewing court should not reverse a

defendant' s conviction and sentence unless the error has affected the substantial

rights of the accused.         See La. C. Cr.P. art. 921.



        Herein, prior to the victim' s CAC interview being played at trial, the trial
court asked the defense attorney if she had any objections to the video being
played.
           At that point, the State interjected, and averred that it had redacted two

minutes of the video, as the State was aware that the defendant had concerns about

the victim' s reference to an accusation against the defendant made by another
child, D.G.4 The trial court asked the jury to exit the courtroom before giving the
defense attorney another opportunity to note for the record any objections to the
CAC interview.
                         At that point, the defense attorney noted her objection to the
portion of the video consisting of other crimes evidence regarding D. G.                          After




a As previously noted, we will use initials to identify or refer to child victims in this    case.   See
La. R.S. 46: 1844( W). D.G.' s date of birth is March 27, 2001.
                                                                At trial, D. G. testified that when
she was sixteen years old her family moved down the street from the Falgout residence, and she
began staying at the Falgout residence      at the victim' s request.   D. G. further testified that the
defendant started having sex with her at that time, and she detailed specific instances.         D. G.' s
testimony was admitted pursuant to La. C. E. art. 412.2( A).

                                                   7
noting the State' s contention that the two -minute portion of the video had been

redacted, the defense attorney stated, "        So if the references to [ D.G.]        being raped

are removed, obviously, that negates my objection or makes my objection moot."

The State reiterated that the hearsay statements in question had been redacted from

the video and played the interview in the presence of the jury.


         However, after the video concluded, the defense attorney objected, initially

only on the grounds of hearsay, pertaining to the victim saying what D.G. said.

The defense attorney noted that the State played the unredacted version of the

interview as opposed to the agreed upon redacted version omitting the hearsay
statements.
                The defense attorney noted the hearsay statements as being viewed
between 9: 46 to 9: 48 of the interview. During that period of the interview, the

victim stated that D.G. told her the defendant also " done it to her" when she would


sleep over.     When asked to elaborate, the victim said D. G. told her the defendant

did "[   kind of] just the same things that has happened to me.".'

         The State ultimately agreed that the unredacted recording was inadvertently
presented to the jury, and the defense attorney then moved for a                  mistrial.   At that


point, the defense attorney also objected to portions of the recording where the
victim noted the defendant would hit her and her siblings                 and "   throw us into a


cabinet when we didn' t do something perfect."               The State argued the defendant

knew about the statements at issue and contended that the references to the

defendant' s acts as a stepdad were " punishment"           as opposed to child abuse.


         In denying the motion for mistrial, the trial court noted that the statements

regarding " corporal type of punishment"           or "   some level of discipline"       were not



clear as to what was happening or whether criminal or bad acts were involved and


5 The exhibit in the record, S- 3, consists of one electronic file containing the recorded interview
immediately followed by a repeat or replay      of the recorded interview.    The initial recording
includes the section of the interview referenced above while that portion was apparently redacted
from the repeat of the interview.
 did not rise to a level requiring that they be stricken.         The trial court offered to give

 a limiting instruction in that regard, which the defense attorney declined.                As to the


 statements the victim made about what D. G. told her, the trial court noted that the


 statements were cumulative, as D.G. and her mother were testifying at the trial.

 The defense attorney approved the trial court' s suggested instruction to the jury

 that hearsay is inadmissible and that the jury should disregard the hearsay
 comments.
               As agreed, the trial court informed the jury that the statements made by
 the victim during the CAC interview in regards to what D. G. told her were

 inadmissible hearsay and further instructed, "[ y] ou are to disregard the comments

 where she spoke of what [ D. G.] told her. It cannot factor into your deliberations."


In later denying the defendant' s motion for new trial, the trial court similarly noted
that the evidence was introduced unintentionally, that the acts of punishment did

not necessarily       constitute    other crimes      or bad acts,      that   the   evidence     was


cumulative, and that it did not affect the verdict.

        On appeal, it appears the defendant has not reasserted his challenge to the

inadvertent admission of hearsay statements made by the victim during the CAC
interview regarding the sexual abuse of D.G. In that regard, we reiterate that the

trial court admonished the jury, as agreed to by the defendant, to disregard the

victim' s hearsay statements pertaining to D.G.               Moreover, the statements were


brief and cumulative to D.G.' s trial testimony,              admissible under La. C. E.          art.




412.2 to show the defendant' s lustful disposition toward young children.




6 When a defendant is charged with acts that constitute a sex offense involving a victim who was
under the age of seventeen at the time of the offense, evidence of his other acts involving
sexually assaultive behavior or acts which indicate a lustful disposition toward children may be
admissible if the court determines that, pursuant to La. C. E.         art. 403, its probative value
outweighs its prejudicial effect. La. C. E. art. 412. 2( A),
 La. 12/ 6/ 11), 79 So. 3d 309, 316- 19.
                                                             see State v. Wright, 11- 0141, pp. 11- 16
                                             Article 412. 2 was a legislative response to earlier
decisions from the Louisiana Supreme Court refusing to recognize a " lustful disposition"
exception to the prohibition of other crimes evidence under La. C. E. art. 404. Id. at 11- 0141 at
pp. 12- 13, 79 So. 3d at 317.


                                                  E
        Regarding the victim' s statements pertaining to the defendant' s disciplinary

actions, we agree with the trial court' s assessment that the defendant' s actions were


not fully described by the victim.            Ambiguous or obscure references to other


crimes made without explanation or elaboration do not prejudice the defendant.


Caminita, 16- 0121 at p. 7, 203 So. 3d at 1106.         To the extent that the acts described


by the victim could be viewed as bad or violent acts by the defendant, we find that

the described acts were related and intertwined with the details of the ongoing

sexual acts to such an extent that the State could not have accurately presented its

case without presenting the statements at issue.             Thus, the State did not violate


Article 404 in playing the recording in its entirety, as the full recording presented

an integral part of its case necessary to complete the narrative.           Even if we were to


determine that the statements constituted impermissible other crimes or bad acts

that were improperly played before the jury and should have been redacted from
the recorded interview, we note that the introduction of inadmissible "                     other



crimes"   evidence results in a trial error subject to a harmless error analysis. State

v.   Johnson, 94- 1379, p. 17 ( La. 11/ 27/ 95),       664 So. 2d 94, 102.         The test for


determining whether an error is harmless is whether the verdict actually rendered
in this case " was surely unattributable to the error."           Sullivan v. Louisiana, 508

U.S. 275, 279, 113 S. Ct. 2078, 2081, 124 L.Ed.2d 182 ( 1993); Johnson, 94- 1379 at

p. 14, 664 So. 2d at 100.


        We note that the evidence in this case consisted of very detailed claims by
the victim.
               Her trial testimony was consistent with her CAC interview regarding
the ongoing sexual abuse by the defendant that began with inappropriate touching

7 We note that the record does not reveal that the defense asked nor that the State agreed to
redact the portions of the video at issue herein regarding the defendant' s disciplinary actions.
However, in its brief on appeal, the State initially seems to concede that it had agreed to redact
the statements regarding the defendant' s disciplinary actions. Nonetheless, the State ultimately
notes that the defendant' s pretrial motion in limine pertained only to his desire to exclude
references to the evidence being admitted under Article 412. 2 and that the defendant did not
object to the references at issue regarding defendant' s disciplinary actions herein before the
video was played for the jury.


                                               10
and progressed to intercourse.        Credit should be given to the good sense and fair-

mindedness of the jurors who have seen the evidence and heard the arguments.

State v. Bridgewater,       00- 1529, p.    32 ( La. 1/ 15/ 02), 823 So. 2d 877, 902,       cert.


denied, 537 U.S. 1227, 123 S. Ct. 1266, 154 L.Ed.2d 1089 ( 2003).                    There is no


indication that the jury was unable to discern and distinguish the acts constituting
the instant offense from the brief references to other acts challenged herein.               We

are      convinced   that   the   verdict   actually   rendered   in   this   case   was   surely

unattributable to any error in the admission of the above referenced statements.

We further conclude that the drastic remedy of a mistrial was not warranted in this

case and that the trial court did not err in denying the subsequent motion for new
trial.   Thus, we find no merit in the sole assignment of error.



          CONVICTION AND SENTENCE AFFIRMED.




                                                11
STATE OF LOUISIANA                                       STATE OF LOUISIANA

VERSUS                                                   COURT OF APPEAL

TIMOTHY FALGOUT                                          FIRST CIRCUIT


                                                         2021 KA 1548



HOLDRIDGE, J.,       concurs.




       In this matter, the State agreed to introduce a redacted version of the victim' s

Child Advocacy Center        interview, but    instead the   unredacted   version   was



inadvertently played for the jury. The defendant urged that the unredacted version

contained " other crimes" evidence that was prejudicial to him. Except in this unique

situation, our system of justice would not allow the state to renege on such an

agreement at trial, and the admission of evidence contrary to such an agreement

would result in a mistrial. See La. C. Cr.P. art. 775.

       However, in this case, the evidence contained in the unredacted video was

later properly admitted through the in -court testimony of D.G. Therefore, showing
the unredacted version of the video resulted in no prejudice to the defendant. Even

though the trial court should grant a mistrial in situations where the state admits

evidence they have agreed to redact, the trial court did not err in denying a mistrial
in this case.